         Case 2:19-cv-01481-CCW Document 34 Filed 01/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TIFFANI M. SHAFFER,                             )
                                                )
                                                )               2:19-CV-01481-CCW
                Plaintiff,                      )
                                                )
        vs.                                     )
                                                )
CRANBERRY TOWNSHIP,                             )
                                                )
                                                )
                                                )
                Defendant.

                                   CASE MANAGEMENT ORDER

       AND NOW, this 4th day of January, 2021, consistent with the discussions at today’s

Telephonic Post-Fact Discovery Status Conference, the Court HEREBY ORDERS as follows:

       1.      Motions for summary judgment shall be due on or before January 25, 2021.

       2.      Responses to summary judgment motions shall be due on or before February 16,

               2021.

       3.      Replies in support of motions for summary judgment shall be due on February 23,

               2021.

       DATED this 4th day of January, 2021.



                                           BY THE COURT:


                                           /s/ Christy Criswell Weigand
                                           CHRISTY CRISWELL WIEGAND
                                           United States District Judge

cc (via ECF email notification):
All Counsel of Record
